        Case 4:19-cv-00876-WIA Document 29 Filed 08/10/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

TAMMY MORRIS,                             )      CIVIL NO. 4:19-CV-876-WIA
            Plaintiff                     )
                                          )
       v.                                 )
                                          )      (ARBUCKLE, M.J.)
ANDREW M. SAUL,                           )
             Defendant                    )
                                    ORDER

      In accordance with the accompanying Memorandum Opinion, Plaintiff’s

request for the award of benefits is DENIED as follows:

      (1)   The final decision of the Commissioner is AFFIRMED.

      (2)   Final judgment is issued in favor of Andrew Saul, Commissioner of
            Social Security.

      (3)   The Clerk of Court is directed to CLOSE this case.

Date: August 10, 2020                         BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U.S. Magistrate Judge




                                   Page 1 of 1
